Exhibit 10.6

 

LUFKIN INDUSTRIES, INC.

STOCK OPTION AGREEMENT

 

Agreement made effective the     th day of             ,             , (the
“Grant Date”) between Lufkin Industries, Inc., a Texas corporation (the
“Company”), and                     (“Optionee”).

 

To carry out the purposes of the Lufkin Industries, Inc.             
Non-employee Director Stock Option Plan (the “Plan”), to which this Agreement is
expressly subject and a copy of which is attached hereto as Exhibit A, by
affording Optionee the opportunity to purchase shares of Common Stock, par value
$1.00 per share, of the Company (“Stock”), and in consideration of the mutual
agreements and other matters set forth herein and in the Plan, the Company and
Optionee hereby agree as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of
             shares of Stock, on the terms and conditions set forth herein and
in the Plan.

 

2. Exercise Price. The exercise price of the Option shall be              per
share.

 

3. Exercise of Option. (a) Subject to the further provisions of this Agreement,
the Option granted pursuant to this Agreement may be exercised immediately on
the date of grant.

 

(b) Subject to the earlier expiration of the Option as herein provided and
subject to the terms and conditions contained herein, the Option may be
exercised by written notice (which complies in all respects with the provisions
of this Agreement) to the Company at its principal executive office addressed to
the attention of the Secretary of the Company, identifying the Option and
specifying the number of shares that the Optionee decides to purchase, such
exercise to be effective at the time of receipt of such written notice at the
Company’s principal executive office during normal business hours. The notice
shall not be considered to be properly given unless accompanied by all
documentation deemed appropriate by the Company to reflect exercise of the
Option and compliance with all applicable laws, rules and regulations.

 

(c) Notwithstanding anything herein to the contrary, in no event shall the
Option, or any part thereof, be exercisable after the tenth anniversary of the
Grant Date.

 

4. Payment of Option Exercise Price. Upon exercise of an Option, the full option
exercise price for the shares with respect to which the Option is being
exercised shall be payable to the Company in cash or by check payable and
acceptable to the Company. Payment instructions will be received subject to
collection.

 

5. Non-Transferability. The Option may not be transferred by Optionee separately
or otherwise than by will or the laws of descent and distribution or pursuant to
a qualified domestic relations order as defined in the Internal Revenue Code of
1986, as amended.

 

6. Termination. (a) If the Optionee gives notice of his resignation from the
Board of Directors of the Company, the Option shall be exercisable by him,
subject to Section 3(c) above, only within three months after such date of
resignation.

 

 

(b) If, however, Optionee gives notice that he does not intend to stand for
reelection, is given notice that he will be asked to retire from the Board of
Directors or becomes disabled and is unable to serve while a member of the Board
of Directors, the Option shall be exercisable by the Optionee at any time within
twelve months after the effective date of such retirement or termination of
service, subject to Section 3(c) above.

 

(c) If the Optionee shall die while entitled to exercise the Option, the
Optionee’s estate, personal representative or beneficiary, as the case may be,
shall have the right subject to the provisions of Section 3(c) above, to
exercise the Option at any time within 12 months after the date of the
Optionee’s death, to the extent that the Optionee was entitled to exercise the
same on the day immediately prior to the Optionee’s death.

 

7. Withholding of Tax. Any issuance of Stock pursuant to the exercise of the
Option under this Agreement shall not be made until appropriate arrangements
have been made for the payment of any amounts that may be required to be
withheld or paid with respect thereto. Such arrangements may be paid in cash or
by check payable and acceptable to the Company. Payment instruments will be
received subject to collection.

 



--------------------------------------------------------------------------------

8. Securities Matters. The Option granted herein shall be subject to the
requirement that, if at any time the Board of Directors shall determine, in its
discretion, that the listing, registration or qualification of the shares
subject to such Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the issue of
purchase of shares hereunder, such Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Board of Directors.

 

9. Relationship. Any question as to whether and when there has been a
termination of Optionee’s services on the Board of Directors, for purposes of
this Agreement, and the cause of such termination, for purposes of this
Agreement, shall be determined by the Board of Directors, and its determination
shall be final. Nothing herein shall give the Optionee any right to continued
service or affect in any manner the right of the Company to terminate the
service of the Optionee.

 

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Optionee. This Agreement and all actions taken shall be governed by and
constructed in accordance with the laws of the State of Texas. In the event of
conflict between this Agreement and the Plan, the terms of the Plan shall
control. All undefined capitalized terms used herein shall have the meaning
assigned to them in the Plan. The Board of Directors shall have authority to
construe the terms of this Agreement, and the Board of Directors’ determinations
shall be final and binding on the Optionee and the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Optionee has executed this Agreement as of the day and year first above
written.

 

LUFKIN INDUSTRIES, INC.

By:    

Its:

  President and CEO

OPTIONEE:

 

 